Citation Nr: 9908405	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1. Entitlement to service connection for sinusitis.  

2. Entitlement to a compensable evaluation for a left knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's husband



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to August 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Initially, the issues on appeal in this case included those 
listed on the first page of this decision and entitlement to 
a compensable evaluation for migraine headaches.  
In September 1998, the Board granted a 10 percent evaluation 
for the veteran's service-connected migraine headaches and 
remanded the issues remaining on appeal to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

During the veteran's personal hearing in October 1997, it was 
noted that the veteran had been diagnosed with rhinitis, and 
that a claim for that disability might be warranted.  This 
matter is brought to the attention of the RO for 
consideration.   


REMAND

The veteran seeks service connection for sinusitis and an 
increased evaluation for her service-connected left knee 
disability.  In the Board's prior remand, the RO was 
instructed to schedule the veteran for VA examinations.  
While the case was in remand status, the veteran had a change 
of address.  It does not appear from the record that the 
requested VA examinations were scheduled for the veteran. 

As previously noted, the Board notes that the veteran was 
treated during service for sinus complaints.  On examination 
at separation in July 1996, the veteran gave a history of 
sinusitis.  On examination by VA in January 1997, the sinuses 
were normal.  It is noted that the claims file was not 
available for review, and X-rays of the sinuses were not 
taken.  However, on VA outpatient examination in July 1997, 
sinusitis was among the diagnoses.  The veteran has testified 
that she has had continuous sinus complaints since service 
and has been maintained on medications to treat her sinus 
complaints since service.  Thus, the Board is of the opinion 
that another VA examination is in order to determine the 
etiology of the veteran's nasal complaints.  

In addition, as previously noted, the Board notes that the 
veteran has been assigned a noncompensable evaluation for her 
service-connected left knee disability.  While on VA 
examination in January 1997, it was determined that the 
veteran's left knee was normal, it is noted that limitation 
of motion was documented on examination (range of motion from 
0 to 130 degrees).  It was noted that the claims file was not 
available for review.  On VA examination in May 1997, mild 
intermittent symptoms were noted to be present in the left 
knee.  In addition, the veteran testified that she has pain 
and swelling of the left knee as well as numbness after 
standing on her feet at work. She reported having cracking 
and popping, and that at times she must stop walking due to 
pain.  

The United States Court of Veterans Appeals (Court) issued 
guidelines for rating musculoskeletal disabilities in DeLuca 
v. Brown, 8 Vet.App. 202 (1995), a case which requires 
consideration of 38 C.F.R. § 4.40 and 4.45.  In adjudicating 
the issue on appeal, the RO must consider the application of 
both 38 C.F.R. § 4.40 (1997) regarding functional loss due to 
pain and 38 C.F.R. § 4.45 (1998) regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
Here, the veteran contends that she has pain of varying 
intensity, and that she experiences, weakness, popping and 
swelling of the knee which restrict her ability to ambulate. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted at 
her new address, and requested to provide 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
her for her left knee disability recently 
and for her sinus complaints since 
service.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination by a specialist in 
diseases of the ear, nose and throat, if 
available, to determine whether the 
veteran has sinusitis.  Any special 
diagnostic studies deemed necessary, 
including X-rays should be performed. If 
the veteran is found to have chronic 
sinusitis, the examiner is further 
requested, after reviewing the record to 
include all service medical evidence, to 
offer an opinion as to whether it is at 
least as likely as not that such 
condition is related to sinus problems 
for which the veteran was seen in 
service.  It is imperative that a copy of 
this remand and the claims folder be 
provided to the examiner for review prior 
to the examination. The rationale for all 
opinions expressed should be fully 
explained.

3.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected left knee 
disability.  All indicated studies, 
including complete X-rays, should be 
performed.  Range of motion should be 
documented in degrees and the examiner 
should note any instability, subluxation 
or painful motion.  The examiner is 
specifically requested to identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain 
associated with the service-connected 
left knee disability.  The examiner is 
also requested to comment on the impact 
of left knee disability on the veteran's 
employability. Complete rationale for any 
opinion expressed should be provided.  It 
is mandatory that the veteran's claims 
folder and a copy of this REMAND be made 
available to the examiner for review 
prior to the veteran's examination.

4.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  

5.  Then the RO should readjudicate the 
issues on appeal.  In addressing the left 
knee issue, the RO must consider the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, atrophy, incoordination, or 
pain on movement of a joint.  DeLuca v. 
Brown.


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's 
claims may be granted.  If not, the veteran and her 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


